DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
The applicant argues that the prior art does not teach the amended claim language. Specifically, the applicant argues that the prior art does not teach the North pole or South pole direction. This argument is not persuasive because the North and South pole direction are not clearly defined and thus can be any direction. This is inherently present in the prior art because the prior art magnets have north and south poles.
The applicant further argues that the prior art does not teach air gaps equal to or less than the magnetic width. This argument is not persuasive because the magnetic width is not clearly defined. Magnetic width in the amended claims is not the same as a magnet width discussed in the proposed claims during the interview.
Election/Restrictions
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/11/2020. Claims 23-24 include a bracelet, a pad, and a pillow. These structures are not shown in figure 10 that was elected. Furthermore these limitations appear to be directed to intended use which does not carry patentable weight.
Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or 09/11/2020. Claims 25-26 include filled air gaps. This is not shown in elected figure 10. Furthermore, filled air gaps appear contradictory and indefinite since there is no air gap once it is filled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-12, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1 and 22, the language “a North pole or a South pole direction” is vague and indefinite because a direction is not clearly defined. The claim will be examined as best understood.
In re claims 20 and 21, the language “the orientation direction is North pole” is indefinite because it is unclear which direction it is. The claim will be examined as best understood.
In re claim 1, the language “the magnetic width” is not clearly defined in the disclosure. The examiner cannot determine what width is being claimed. Also, there is lack of antecedent basis for this term. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bove (US 6846379) in view of Qui et al. (US 6360457).
In re claim 1, Bove, in figures 1 -8, discloses a magnet apparatus comprising: a plurality of discrete magnets, and where said plurality of discrete magnets are each oriented with a North pole or a South pole direction wherein each of said plurality of discrete magnets have a rectilinear surface defining a magnet width, and a securement (52 and/or 54) for retaining said plurality of discrete magnets as an array. Bove does not explicitly teach the specific value of claimed weight of the magnets or the air gaps between magnets; however the magnets have to be inherently light weight (much lighter than one international pound) for shoe application since the shoe would not properly function with a weight of more than one pound. Qui, in figures 1-7, teaches a similar apparatus with a plurality of discrete magnets (40/50/70) having air gaps between each other (see figure below) wherein said plurality of discrete magnets are configured to be adjusted. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the configuration of Bove with air gaps between magnets as shown by Qui in order to provide a more localized/targeted field application and to allow more customization of field produced by the magnets. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image1.png
    338
    560
    media_image1.png
    Greyscale

In re claim 2, Bove, in figures 1 -8, discloses that said array is a planar array (see figures 4-8 showing planar arrangement).
In re claim 3, Bove, in figures 1 -8, discloses that said plurality of discrete magnets form a concentric array (see figure 8 for best example showing magnets arranged around other magnets).
In re claim 4, Bove, in figures 1-8, discloses a mechanical fastener (52 and/or 54).
In re claim 20, Bove, in figures 1-8, discloses that the orientation direction is North pole relative to contacting skin of a subject in need of therapy (in the same way as shown by the applicant).
Claims 22, 11-12, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bove (US 6846379) in view of Qui et al. (US 6360457) and Holcomb (US 6776753).
In re claim 22, Bove, in figures 1-8, discloses a magnetic therapy apparatus comprising: a plurality of discrete magnets, and where said plurality of discrete magnets are all oriented in either a North pole or South pole direction wherein each of said plurality of discrete magnets have a rectilinear surface defining a magnet width; and a securement (52 and/or 54) for retaining said first magnet and said second magnet as an initial array in proximity to a subject in need of therapy. Bove does not explicitly teach the specific value of claimed weight of the magnets or the air gaps between magnets smaller than the width of the magnets; however the magnets have to be inherently light weight (much lighter than one international pound) for shoe application since the shoe would not properly function with a weight of more than one pound. Qui, in figures 1-7, teaches a similar apparatus with a plurality of discrete magnets (40/50/70) having air gaps between each other (see figure below) wherein said plurality of discrete magnets are configured to be adjusted. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the configuration of Bove with air gaps between magnets as shown by Qui in order to provide a more localized/targeted field application and to allow more customization of field produced by the magnets. Furthermore, it would have been obvious to one having ordinary skill in In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Holcomb teaches that it is known in the art to position magnets close together with gap less than the width of the magnet (see figures 5a-b for best view). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the air gap of Bove/Qui smaller as taught by Holcomb in order to further concentrate the magnetic field.
In re claim 11, Bove, in figures 1 -8, discloses that each of said plurality of discrete magnets have a thickness of less than 1 inch (see specification line 9 of column 5).
In re claim 12, Bove, in figures 1-8, discloses that said securement is embedment in a pad (56) or cushion positioned in proximity to the subject in need of therapy.
In re claim 21, Bove, in figures 1-8, discloses that the orientation direction is North pole relative to contacting skin of a subject in need of therapy (in the same way as shown by the applicant).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Alexander Talpalatski/Primary Examiner, Art Unit 2837